        Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 1 of 27



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS


                                                      )
MICHAEL ETCHEGOINBERRY, et al.,                       )
                                                      )   No. 11-564 L
                       Plaintiffs,                    )
                                                      )   Judge Marian Blank Horn
       v.                                             )
                                                      )   Electronically filed on
THE UNITED STATES OF AMERICA,                         )   June 26, 2019
                                                      )
                       Defendant.                     )
                                                      )

 JOINT STATUS REPORT AND MOTION FOR FURTHER STAY OF PROCEEDINGS

       Plaintiffs and Defendant United States of America (the “Parties”) respectfully submit this

Twenty-seventh Joint Status Report regarding the progress of their settlement discussions. For

the reasons stated in this Joint Status Report, the Parties move that the stay of this matter be

continued to and including September 27, 2019, and that the Parties file a further Joint Status

Report on that date.

       1.      On April 4, 2019, this Court issued a further stay of this case until June 26, 2019,

a stay coordinated with the stay granted in Westlands Water Dist. v. United States, Case No.

2013-5069 (Fed. Cir.) (“Westlands”). See ECF No. 126; Apr. 16, 2019, Order, Westlands (ECF

No. 69).

       2.      As previously reported, the United States and Westlands Water District

(“Westlands”) reached a settlement regarding the management of drainage within Westlands’

service area (“Settlement Agreement”). This Settlement Agreement would provide the means

for resolving all pending claims in this case and in Westlands, and may affect the provision of

drainage service under orders issued by the district court in Firebaugh Canal Water Dist., et al.

v. United States, et al., Case No. 88-cv-634-LJO (E.D. Cal.) (“Firebaugh”).

                                                  1
        Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 2 of 27



       3.      On September 16, 2015, the Federal Defendants in Firebaugh reported to the

United States District Court for the Eastern District of California that the United States and

Westlands executed the Settlement Agreement. See Federal Defendants’ Notice of Filing

Settlement Agreement, Sept. 16, 2015, Firebaugh (ECF No. 1001). The Settlement Agreement

is attached to the Notice of Filing Settlement Agreement and identifies certain provisions of a

proposed settlement of the Etchegoinberry case. See id. Implementation of the Settlement

Agreement depended on the enactment of authorizing federal legislation. Legislation authorizing

the implementation of the Settlement Agreement was not enacted by January 15, 2017, which

had been the deadline for legislative action under the Settlement Agreement.

       The United States and Westlands executed an addendum to the Settlement Agreement,

extending by one year, to January 15, 2018, the date by which the Settlement Agreement would

become voidable by either party if authorizing legislation were not enacted into law. Legislation

authorizing the implementation of the Settlement Agreement was not enacted by January 15,

2018. Nevertheless, neither the United States nor Westlands has voided the Settlement

Agreement.

       4.      Because Congress did not pass enabling legislation by the January 15, 2018,

expiration of the Firebaugh stay, the United States filed a status report indicating that the Bureau

of Reclamation (“Reclamation”) is returning to implementation of the control schedule. A copy

of the declaration the United States filed in Firebaugh in support of that status report was

attached to the Parties’ Twenty-first Joint Status Report (ECF No. 115). A further status report

and accompanying declaration were filed in Firebaugh on March 29, 2019, and are attached as

Exhibit 1 to this Joint Status Report. That report states that Reclamation is continuing the

development of a comprehensive control schedule that will address in detail the expected project



                                                 2
        Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 3 of 27



activities associated with the implementation of drainage service for both Westlands and for

districts situated in the San Luis Unit north of Westlands. Ex. 1 at 5.

       5.      Because of the developments stated above, the United States and Westlands

moved to extend the stay of the Westlands action currently pending before the Federal Circuit.

On April 16, 2019, the Federal Circuit continued the stay in Westlands until June 24, 2019. Apr.

16, 2019, Order, Westlands (ECF No. 69). On June 24, the Westlands parties filed a status report

and unopposed motion to continue the stay in that case until September 23, 2019. June 24, 2019,

Status Report, Westlands (ECF No. 70). The Federal Circuit has not yet acted on that motion.

       6.      In sum, because Congress has not passed the enabling legislation called for in the

Settlement Agreement, Reclamation has returned to implementing the control schedule.

Consequently, the Parties and Westlands have been exploring and continue to actively explore

ways by which they can attain the benefits of the Settlement Agreement, including the settlement

of Etchegoinberry.

       7.      For the foregoing reasons, the Parties respectfully request that this Court continue

the stay of this case for 93 days (i.e., to and including September 27, 2019) so as to allow the

Parties to continue to explore ways by which they can attain the benefits of the Settlement

Agreement, including the settlement of Etchegoinberry. The Parties propose that they file a Joint

Status Report on those efforts and discussions on September 27, 2019.




                                                 3
       Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 4 of 27




Dated: June 26, 2019                            Respectfully submitted,


BEVERIDGE & DIAMOND, P.C.                       LAWRENCE VANDYKE
                                                Deputy Assistant Attorney General
                                                Environmental & Natural Resources Division
/s/ Eric L. Klein
Eric L. Klein                                   /s/ Frank J. Singer
Gus B. Bauman                                   FRANK J. SINGER
1350 I Street, N.W., Suite 700                  United States Department of Justice
Washington, DC 20005                            Environment & Natural Resources Division
Tel: (202) 789-6000 / Fax: (202) 789-6190       Natural Resources Section
Email: eklein@bdlaw.com                         Post Office Box 7611
        gbauman@bdlaw.com                       Washington, D.C. 20044-7611
                                                Telephone: (202) 616-9409
                                                Fax: (202) 305-0506
                                                Email: frank.singer@usdoj.gov
KERSHAW, COOK & TALLEY PC
                                                Attorney for the United States
William A. Kershaw
Lyle W. Cook
401 Watt Avenue
Sacramento, CA 95864
Tel: (916) 779-7000 / Fax: (916) 721-2501
Email: bill@kctlegal.com
        lyle@kctlegal.com

Counsel for Plaintiffs




                                            4
Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 5 of 27




                        EXHIBIT 1




                               5
        Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 6 of 27
      Case 1:88-cv-00634-LJO-SKO Document 1035 Filed 03/29/19 Page 1 of 11


1    JEAN E. WILLIAMS
     Deputy Assistant Attorney General
2    Environment and Natural Resources Division
     United States Department of Justice
3
     STEPHEN M. MACFARLANE (N.Y. 2456440, D.C. 439139)
4    Senior Attorney
     Environment and Natural Resources Division
5    United States Department of Justice
     501 I Street, Suite 9-700
6    Sacramento, California 95814
     Tel: (916) 930-2204
7    Fax: (916) 930-2210
     Email: Stephen.Macfarlane@usdoj.gov
8
     Attorneys for Federal Defendants
9
                                IN THE UNITED STATES DISTRICT COURT
10                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11   FIREBAUGH CANAL WATER DISTRICT and               ) 1:88-cv-634-LJO/SKO
     CENTRAL CALIFORNIA IRRIGATION DISTRICT,          ) 1:91-cv-048-LJO/SKO
12                                                    ) (Partially Consolidated)
                          Plaintiffs,                 )
13                                                    ) FEDERAL DEFENDANTS’
14   v.                                               ) STATUS REPORT
                                                      ) OF APRIL 1, 2019
15   UNITED STATES OF AMERICA, et al.,                )
                                                      )
16                        Defendants, and             )
                                                      )
17   WESTLANDS WATER DISTRICT, et al.,                )
                                                      )
18                        Defendants-in-Intervention. )
                                                      )
19
             Federal Defendants in the above-captioned case, through their undersigned attorneys,
20
     respectfully submit this Status Report of April 1, 2019, to provide the Court with a further report
21
     on the present status of actions by the Federal Defendants with regard to the provision of
22
     drainage service to the San Luis Unit (“SLU”) of the Central Valley Project (“CVP”). On
23
     December 7, 2009, the Court (per Judge Wanger) signed a Scheduling Order that, among other
24
     things, directed the Federal Defendants to perform the actions “as the Bureau of Reclamation has
25
     proposed to perform them” summarized in Part I of the Parties’ Supplemental Status Report of
26
27
28

     Federal Defendants’ Status Report                1
     of April 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
           Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 7 of 27
         Case 1:88-cv-00634-LJO-SKO Document 1035 Filed 03/29/19 Page 2 of 11


1    November 18, 2009 (ECF 752). ECF 758. 1 The instant Status Report focuses on Federal
2    Defendants’ activities since October 1, 2018, with respect to those actions. In support of this
3    Status Report, Federal Defendants submit the Declaration of Alicia Forsythe in Support of
4    Federal Defendants’ Status Report of April 1, 2019 (“Forsythe Declaration”).
5    I.       IMPLEMENTATION OF THE RECORD OF DECISION
6             As the record in this case reflects, Reclamation in 2009 commenced implementation of its

7    Record of Decision, San Luis Drainage Feature Re-Evaluation (March 2007) (“2007 SLDFR

8    ROD”), and has been implementing the 2007 SLDFR ROD in accordance with schedules and

9    cost estimates contained in control schedules provided to the Court and the Parties.

10   Implementation of the 2007 SLDFR ROD is subject to existing authorities and the existing

11   appropriations ceilings under the San Luis Act, Pub. L. 86-488, 74 Stat. 156, and further subject

12   to applicable law and the availability of funds appropriated by the Congress for this purpose and

13   apportioned by the Office of Management and Budget. ECF 752 at 2-3. We have further

14   explained that construction of any drainage service facilities within Westlands Water District

15   (“Westlands”), including but not limited to the actions set forth in the control schedules, requires

16   Westlands to repay construction costs and to pay operation and maintenance costs of such

17   facilities. Id. at 3.

18            Federal Defendants provided a revised control schedule to the Court on November 4,

19   2011 (see ECF 946 at 2-3; ECF 921, 921-1 & Attach.) (“Revised Control Schedule”). 2 This

20   Revised Control Schedule provided a schedule for data-gathering, design, and construction, with
21   associated cost estimates, for drainage facilities in a portion of the central sub-unit of Westlands

22
     1
23     Federal Defendants previously provided the Court with Status Reports dated April 1, 2010 (ECF 761), October 1,
     2010 (ECF 812), April 1, 2011 (ECF 864), October 1, 2011 (ECF 912), April 1, 2012 (ECF 946), October 1, 2012
24   (ECF 962), April 1, 2013 (ECF 963), October 1, 2013 (ECF 967), April 1, 2014 (ECF 974), October 1, 2014 (ECF
     980), April 1, 2015 (ECF 1000), October 1, 2015 (ECF 1005), April 1, 2016 (ECF 1011), October 1, 2016 (ECF
25   1012), April 1, 2017 (ECF 1025), October 1, 2017 (ECF 1026), April 1, 2018 (ECF 1033), and October 1, 2018
     (ECF 1034) on their progress in performing those actions. In addition, Federal Defendants filed a Supplemental
26   Status Report on January 19, 2018, following the expiration of the partial stay previously granted by this Court with
     regard to drainage activities in Westlands Water District (ECF 1027).
27
     2
      The Federal Defendants’ Status Report of April 1, 2012 summarizes the development of the Revised Control
28   Schedule. See ECF 946 at 2-3.


     Federal Defendants’ Status Report                         2
     of April 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
        Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 8 of 27
      Case 1:88-cv-00634-LJO-SKO Document 1035 Filed 03/29/19 Page 3 of 11


1    and for a Demonstration Treatment Plant (“Demo-Plant”) located in the northerly area of the
2    SLU and within the San Joaquin River Improvement Project (“SJRIP”) situated in the Panoche
3    Drainage District (“Panoche DD”), in Firebaugh, California. Following the expiration of the
4    partial stay on January 15, 2018, Federal Defendants submitted an updated Revised Control
5    Schedule (“2018 Revised Control Schedule”) to the Court and the parties, as an attachment to the
6    Supplemental Declaration of Federico Barajas Re: Revised Control Schedule (ECF 1027-1)
7    (“Supplemental Barajas Declaration”), which accompanied Federal Defendants’ Supplemental
8    Status Report (ECF 1027). As Ms. Forsythe explains, the 2018 Revised Control Schedule
9    contains a description of major activities, together with revisions to schedule and estimated
10   annual funding requirements, for the implementation of Phase 1 of drainage service for
11   Westlands’ central sub-unit. Forsythe Decl. ¶ 7. Implementation of activities under the 2018
12   Revised Control Schedule since October 1, 2018, are discussed below.
13           A.       Westlands Settlement and the Drainage Agreement with
                      San Luis Water District.
14
             On September 16, 2015, Federal Defendants notified the Court that the United States and
15
     Westlands had executed a Settlement Agreement (“Westlands Settlement”) over drainage within
16
     Westlands’ boundaries. ECF 1001. The Westlands Settlement requires the enactment of federal
17
     authorizing legislation before it can be implemented. Federal Defendants have summarized, in
18
     prior status reports, the steps they and Westlands have taken to attempt to secure the enactment
19
     of legislation authorizing implementation of this Settlement. See, e.g., ECF 1026 at 3 (Status
20
     Report of Oct. 1, 2017); ECF 1033 at 3-4 (Status Report of Apr. 1, 2018); ECF 1034 at 3-4
21
     (Status Report of Oct. 1, 2018). A bill introduced in the House during the 115th Congress failed
22
     to secure a floor vote, and no action was taken in the Senate regarding the Westlands Settlement.
23
     ECF 1034 at 3. No bill has been introduced in the 116th Congress to authorize the Westlands
24
     Settlement. Nevertheless, although the Westlands Settlement has by its own terms become
25
     voidable, neither Westlands nor the United States have exercised their rights to void it. In the
26
     meantime, following the expiration of the partial stay on January 15, 2018, Reclamation has
27
     resumed work on the implementation of drainage service within Westlands, as described in more
28
     detail below.

     Federal Defendants’ Status Report                3
     of April 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
        Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 9 of 27
      Case 1:88-cv-00634-LJO-SKO Document 1035 Filed 03/29/19 Page 4 of 11


1             Federal Defendants have also previously reported on the negotiation of a separate
2    drainage agreement with the San Luis Water District (“San Luis WD”), one of the districts
3    situated in the SLU north of Westlands. See, e.g., ECF 1033 at 4-5. To summarize, on April 27,
4    2017, Reclamation signed an “Agreement between the United States and the San Luis Water
5    District” (“San Luis WD Drainage Agreement”). Forsythe Decl. ¶ 5. Under the San Luis WD
6    Drainage Agreement, San Luis WD would agree to support amendments to the San Luis Act of

7    1960 that, if enacted, would relieve the United States of its obligations under that statute to

8    provide drainage service to San Luis WD, and would further agree to assume legal responsibility

9    for the management of drainage within its boundaries, in exchange for certain consideration

10   requiring approval by Congress. Id. On September 5, 2017, Reclamation awarded a $3 million

11   financial assistance agreement to San Luis WD. The agreement includes funds for the following

12   activities: (1) a Drainage Implementation Master Plan that would serve as a road map for San

13   Luis WD to achieve the overall goal of nearly eliminating drainage water discharge from San

14   Luis WD; (2) California Environmental Quality Act compliance for adoption by the district and

15   National Environmental Policy Act compliance for Reclamation’s review and finalization of the

16   proposed Drainage Implementation Master Plan; and (3) final plans and specifications for the

17   Kaljian Drainwater Reuse Project’s Charleston Drainage District Ditch Improvements, which

18   would provide the San Luis WD with the ability to capture and reuse drainwater from the

19   Charleston Drainage District area. Id. ¶ 6. The agreement also includes the construction of a

20   portion of the project that includes three pump stations and pipelines and re-grading

21   approximately 2 miles of the drainage ditch. San Luis WD’s implementation of actions under

22   the financial assistance agreement are ongoing and expected to be completed by September 30,

23   2021. To date, San Luis WD has completed a Feasibility Analysis and Design Criteria Report,

24   has commissioned a peer review of the 30% project design for construction activities, and has
     released a Request for Qualification to develop a Drainage Implementation Master Plan. Id. ¶ 6.
25
     In addition, Reclamation is working with San Luis WD on a new financial assistance agreement
26
     for up to $3.8 million to fund other drainage projects.
27
     /////
28

     Federal Defendants’ Status Report                 4
     of April 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
        Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 10 of 27
      Case 1:88-cv-00634-LJO-SKO Document 1035 Filed 03/29/19 Page 5 of 11


1            B.       Continued Implementation of the 2018 Revised Control Schedule.
2            Since the submission of the 2018 Revised Control Schedule, Ms. Forsythe reports that
3    Reclamation is implementing the following project activities. First, Reclamation is collecting
4    and analyzing data to verify and validate the original assumptions and conceptual plans
5    presented in its 2008 Feasibility Study. Specifically, Reclamation is reviewing and analyzing
6    recent depth to groundwater information, current land use and ownership information, and
7    updated existing facility information. Forsythe Decl. ¶ 8(a). This analysis will allow
8    Reclamation to accurately update the original designs for drainage service in Westlands and
9    improve project planning. Reclamation anticipates completing this data review by mid-2019.
10   Once the data review is completed, Reclamation intends to continue with design and
11   implementation of Phase 1 in the central sub-unit of Westlands. Id.
12           Second, Reclamation is updating a previous draft of a repayment contract with Westlands
13   to be shared with Westlands for evaluation and input. Under Reclamation law, the construction,
14   operation, and maintenance of agreed upon drainage service features requires repayment by
15   Westlands. Id. ¶ 8(b). A critical step in negotiating a contract for the repayment of these
16   expenses is the preparation of a Basis of Negotiation consistent with Reclamation Directives and
17   Standards PEC 06-01. Id. The Basis of Negotiation being prepared by Reclamation’s Mid-
18   Pacific Region would request that the Commissioner delegate the authority to negotiate, sign,
19   and administer the repayment contract to the Regional Director in the Mid-Pacific Region. The
20   Mid-Pacific Region anticipates sending the request for a Basis of Negotiation to the Reclamation
21   Policy Office in April 2019. The Reclamation Policy Office would then complete its review and
22   transmit the Basis of Negotiation to the Commissioner’s Office.
23           Third, Reclamation is continuing the development of a comprehensive control schedule
24   that will address in detail the expected project activities associated with the implementation of
25   drainage service for both Westlands and for the Northerly Area Districts. Development has
26   focused on identifying appropriate schedule activities associated with environmental compliance,
27   land acquisition, design, procurement and construction, creating logical relationships between
28   these activities, and identifying accurate activity durations. Id. ¶ 8(c). Reclamation anticipates

     Federal Defendants’ Status Report                5
     of April 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
        Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 11 of 27
      Case 1:88-cv-00634-LJO-SKO Document 1035 Filed 03/29/19 Page 6 of 11


1    submitting this comprehensive control schedule to the Court and the Parties through a
2    Supplemental Status Report later in 2019. Reclamation anticipates that project activities will be
3    further refined as actual implementation within each sub-area proceeds. As Ms. Forsythe
4    explains, Reclamation’s ability to successfully implement the control schedule will be based on
5    the availability of appropriations from Congress. Id.
6            C.       Implementation of the 2018 Revised Control Schedule in the
                      Northerly Area.
7
             With regard to implementation of the 2018 Revised Control Schedule in the Northerly
8
     Area Districts, Ms. Forsythe reports that Panoche DD operated the Demo-Plant to meet salt and
9
     selenium removal performance requirements (98% salt removal and selenium removal to below
10
     10 parts per billion) until the expiration on December 31, 2018 of a Cooperative Agreement
11
     between Panoche DD and Reclamation (described in the Eighth Supplemental Declaration of
12
     David Murillo in Support of Federal Defendants’ Status Report of October 1, 2016). ECF 1012-
13
     2 ¶ 4(b). Forsythe Decl. ¶ 9. On January 1, 2019, Reclamation shut the Demo-Plant down to
14
     make improvements to the waste handling processes as well as structural improvements at the
15
     plant. Id. ¶ 9(g). Reclamation determined it would be more cost effective to make these
16
     improvements while the plant is offline. The Demo-Plant will be offline for up to a year. Id.
17
             With regard to recent actions at the Demo-Plant prior to its being taken offline, Ms.
18
     Forsythe reports on:
19
             (1)      Improvements in nutrient quality control of the selenium biotreatment process
20
     (used to remove selenium from drainage water) involving the use of a soy-based glycerin source,
21
     instead of glycerin derived from animal and other plant-based raw materials. Reclamation began
22
     bioreactor feeding with soy-based glycerin on October 7, 2018 until the plant shutdown. The
23
     consistent quality of the soy-based nutrient source improved the already stable bioreactor
24
     operation, with average effluent selenium concentrations below 5 parts per billion. Id. ¶ 9(a).
25
             (2)      Expansion of the ultrafiltration reverse osmosis pretreatment, which is used on
26
     drainwater after selenium biotreatment, to remove particulates in the drainwater (“feed water”).
27
     Once selenium is reduced to concentrations below 5 parts per billion from drainwater through the
28

     Federal Defendants’ Status Report                 6
     of April 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
        Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 12 of 27
      Case 1:88-cv-00634-LJO-SKO Document 1035 Filed 03/29/19 Page 7 of 11


1    biotreatment process described above, the drainwater undergoes reverse osmosis pretreatment
2    filtration to remove particulates in the drainwater. Id. ¶ 9(c). Reclamation has determined, based
3    on test results, that membrane ultrafiltration is the appropriate technology to use at the Demo-
4    Plant for pretreatment of drainwater in the reverse osmosis filtration process (as opposed to
5    media filtration). The expansion ultrafiltration process equipment was installed at the Demo-
6    Plant and became operational on October 28, 2018. Id. ¶ 9(b). Substantial completion testing for
7    the Demo-Plant has been delayed, however, due to modifications to the plant’s solids handling
8    process and limitations in pumping capacity. Reclamation anticipates that substantial completion
9    testing will occur after the scheduled 2019 construction retrofits are completed. Id. Prior to the
10   shutdown of the Demo-Plant, the ultrafiltration pretreatment increased its recovery of input water
11   from 89% to 97%. Based on additional testing, Reclamation determined that a 97% recovery is
12   the maximum for this unit. Id. ¶ 9(c).
13           (3)      Once drainage water has gone through the ultrafiltration pretreatment, it then
14   undergoes reverse osmosis treatment. There were three reverse osmosis units at the Demo-Plant:
15   a sea water reverse osmosis unit; a brackish water reverse osmosis unit; and a pilot reverse
16   osmosis unit. Id. ¶ 9(d). Reclamation’s recent efforts have focused on the pilot reverse unit,
17   which has now been decommissioned, but had been operated at up to 75% recovery of water that
18   is put through this treatment, with a target, based on water quality modeling, of 78% recovery,
19   meaning that 75% of the influent water is processed into clean “product water” from which 98%
20   of the salt is removed and concentrated into a remaining 25% concentrate stream that did not
21   pass through the membrane. Id.
22           (4)      The selenium biotreatment, ultrafiltration pretreatment, and reverse osmosis
23   treatment together recover “product water” from drainage water, which can be reused for
24   beneficial purposes. These processes also produce a waste stream. Some of these waste streams
25   contain selenium and are segregated from waste streams that do not contain selenium.
26
     Reclamation has identified process piping to separate these waste streams and route the streams
27
     to locations best suited to receive selenium-containing or non-selenium containing waste. Id. ¶
28
     9(e). Reclamation is considering a retrofit of the waste handling process due to the accumulation

     Federal Defendants’ Status Report                 7
     of April 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
        Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 13 of 27
      Case 1:88-cv-00634-LJO-SKO Document 1035 Filed 03/29/19 Page 8 of 11


1    of solids in several waste handling tanks; a retrofit has been designed and a solicitation for
2    proposals is expected to be posted by the summer of 2019. Id. ¶ 9(f).
3    II.     RECLAMATION SUPPORT FOR ADDITIONAL DRAINAGE PROJECTS
4            In addition to the activities summarized in Section I above, Reclamation has taken a
5    series of drainage-related actions in continued support of the following projects:
6            A.       Activities Associated With the Grassland Bypass Project.
7            Federal Defendants have summarized in previous status reports Reclamation’s activities
8    in support of the Grassland Bypass Project (“GBP”), which uses a segment of the San Luis Drain
9    to remove agricultural drainage from the Grassland Drainage Area under Waste Discharge
10   Requirements (“WDR”) established by the Regional Water Quality Control Board. Reclamation
11   and the San Luis & Delta-Mendota Water Authority (“Authority”) continue to implement the
12   2009 Agreement for the Continued Use of the San Luis Drain (“Third Use Agreement”) that
13   allows the Authority to operate the GBP through December 31, 2019. Id. ¶ 10(a). The primary
14   goal of the GBP is to protect the Grasslands wetlands water supply channels from contamination
15   from agricultural drain water and storm runoff originating in the Grasslands Drainage Area
16   (“GDA”). Id. Reclamation continues to conduct the GBP environmental monitoring program to
17   measure selenium and salts in the San Luis Drain, Mud Slough (north), Salt Slough, and the
18   lower San Joaquin River to confirm that monthly load values specified in the Third Use
19   Agreement and WDR continue to be met. The Third Use Agreement is set to expire on

20   December 31, 2019 at which time agricultural drainage and storm water will no longer be

21   permitted to be discharged into the San Luis Drain. The Grassland Area farmers are finalizing a

22   project description and study under the California Environmental Quality Act for a Fourth Use

23   Agreement, which will require Reclamation’s review and approval, allowing for the continued

24   use of the San Luis Drain for storm water runoff. Id.

25           B.       Activities Associated With the Westside Regional Drainage Plan.

26           Panoche DD continues to implement activities associated with the Westside Regional

27   Drainage Plan and the SJRIP. The SJRIP allows agricultural drainwater from the GDA to be re-

28   used to irrigate salt tolerant crops such as pistachios and salt tolerant forage grasses. Forsythe

     Federal Defendants’ Status Report                 8
     of April 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
        Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 14 of 27
      Case 1:88-cv-00634-LJO-SKO Document 1035 Filed 03/29/19 Page 9 of 11


1    Decl. ¶ 10(b)(i). Between October and August of Water Year 2018, Panoche DD estimates that
2    30,319 acre-feet of drainage water was used to irrigate these salt tolerant crops at the SJRIP,
3    thereby displacing 3,596 pounds of selenium and 202,427 tons of salt from Mud Slough and the
4    San Joaquin River. Id.
5            Ms. Forsythe reports that grant agreements with Panoche DD remain suspended as a
6    result of a report of the California State Controller into Panoche Water District’s accounting and
7    administrative control systems and investigations by the Department of the Interior’s Office of
8    Inspector General, and the suspension remains in effect pending conclusion of the Inspector
9    General’s investigation. Id. ¶ 10(b)(ii). The suspension may affect further development of
10   SJRIP infrastructure but should not affect current operations of the SJRIP, because
11   Reclamation’s grant agreements do not fund operations of the SJRIP. Id. In an effort to restore
12   funding for further development and expansion of the SJRIP infrastructure, Reclamation is
13   conferring with representatives of the Grasslands Drainage Area entities regarding options for
14   the future management of drainage service for the Northerly Area Districts. It is Reclamation’s
15   understanding that these entities are working towards the formation of a Joint Powers Authority
16   under the California Government Code that would be representative of all or a substantial portion
17   of the drainage entities in the Grasslands Drainage Area. This new Joint Powers Authority
18   would oversee current and future drainage activities in the area, including at the SJRIP. Once
19   formed, the Joint Powers Authority would need to apply for a financial assistance agreement for
20   funding from Reclamation for current and future drainage construction actions. Reclamation
21   remains optimistic that such an authority will be created and the authority will apply for funding
22   such that Reclamation can restart its funding of drainage construction activities in the Grasslands
23   Drainage Area, including at the SJRIP. Id. ¶ 10(b)(iii).
24           In July 2018, the Office of the Inspector General completed its audit of Reclamation’s
25   Cooperative Agreement with Panoche DD for the operations of the Demo-Plant. The audit
26   report identified $20,777 in unsupported costs and $193,814 in unallowable costs, for a total of
27   $213,891 in questioned costs. Reclamation has been working with the Office of the Inspector
28

     Federal Defendants’ Status Report                9
     of April 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
       Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 15 of 27
     Case 1:88-cv-00634-LJO-SKO Document 1035 Filed 03/29/19 Page 10 of 11


1    General and Panoche DD to resolve the audit findings and expects to resolve these audit findings
2    no later than September 2019. Id. ¶ 10(b)(iv).
3            Respectfully submitted this 29th day of March 2019, by:
4
     OF COUNSEL:                                 JEAN E. WILLIAMS
5                                                Deputy Assistant Attorney General
6    SHELLY V. RANDEL                            Environment and Natural Resources Division
     Attorney-Advisor
7    Office of the Solicitor
     Department of the Interior                  /s/ Stephen M. Macfarlane
8
     Washington, D.C.                            STEPHEN M. MACFARLANE
9                                                Senior Attorney
     AMY L. AUFDEMBERGE                          Environment and Natural Resources Division
10   Assistant Regional Solicitor                United States Department of Justice
     Pacific Southwest Region                    501 I Street, Suite 9-700
11
     Department of the Interior                  Sacramento, California 95814
12   Sacramento, California                      Tel: (916) 930-2204
                                                 Fax: (916) 930-2210
13                                               Email: Stephen.Macfarlane@usdoj.gov
14
                                                 Attorneys for Federal Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Federal Defendants’ Status Report                10
     of April 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
       Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 16 of 27
     Case 1:88-cv-00634-LJO-SKO Document 1035 Filed 03/29/19 Page 11 of 11


1                                        CERTIFICATE OF SERVICE
2            I hereby certify that on March 29, 2019, I electronically filed the “Federal Defendants’
3    Status Report of April 1, 2019,” and the “Declaration of Alicia Forsythe in Support of Federal
4    Defendants’ Status Report of April 1, 2019” with the Clerk of Court using the ECF system,
5    which automatically will send email notification to the attorneys of record.
6                                                  /s/ Stephen M. Macfarlane
7                                                  STEPHEN M. MACFARLANE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Federal Defendants’ Status Report               11
     of April 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
        Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 17 of 27
      Case 1:88-cv-00634-LJO-SKO Document 1035-1 Filed 03/29/19 Page 1 of 11



  1      JEAN E. WILLIAMS
         Deputy Assistant Attorney General
 2       Environment and Natural Resources Division
 3       United States Department of Justice

 4       STEPHEN M. MACFARLANE(N.Y. 2456440, D.C. 439139)
         Senior Attorney
 5       Environment and Natural Resources Division
 6       United States Department of Justice
         501 "I" Street, Suite 9-700
 7       Sacramento, CA 95814
         Telephone:(916)930-2204
 8
         Fax:(916)930-2210
 9       Email: Stephen.Macfarlane@usdoj.gov

10       Attorneys for Federal Defendants
11
                                    IN THE UNITED STATES DISTRICT COURT
12                                FOR THE EASTERN DISTRICT OF CALIFORNIA

13       FIREBAUGH CANAL WATER DISTRICT and                               i 1:88-cv-00634-LJO/SKO
         CENTRAL CALIFORNIA IRRIGATION DISTRICT,                          i 1:91-cv-00048-LJO/SKO
14
                                                                          i (Partially Consolidated)
15                                           Plaintiffs,
         v.
16                                                                        ~ DECLARATION OF
17       UNITED STATES OF AMERICA,et al.,                                 ~ ALICIA FORSYTHE IN
                                                                          ~ SUPPORT OF
18                                           Defendants, and                FEDERAL DEFENDANTS'
                                                                            STATUS REPORT OF
19       WESTLANDS WATER DISTRICT,et al.,                                   APRIL 1,2019
20
                                             Defendants-in-Intervention
21
22
                 I, Alicia Forsythe, declare as follows:
23
                 1.       I am the Deputy Regional Director of the Bureau of Reclamation's
24 I
        ("Reclamation") Mid-Pacific Region, based in Sacramento, California. In my official capacity
25
         as Deputy Regional Director, I am charged with assisting the Regional Director in overseeing the
26
         management of Reclamation's water projects in an area that encompasses the northern two-thirds
27 I~
28       Declaration of Alicia Forsythe
         in Support of Federal Defendants'
         Status Report of April 1, 2019
         1:88-cv-00634-LJO-SKO
                                                               1
       Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 18 of 27
     Case 1:88-cv-00634-LJO-SKO Document 1035-1 Filed 03/29/19 Page 2 of 11



 1    of California, most of western Nevada, and part of southern Oregon. I was appointed Deputy

2     Regional Director in February 2018 and provide direct oversight of the Klamath and Lahontan

 3    Basin Area Offices, as well as supervising technical offices and programs within the region,

4     including the Construction Office and the Divisions of Environmental Affairs; Safety and

 5    Emergency Management; Security; Design and Construction; Resources Management; and

6     Planning. Prior to becoming Deputy Regional Director, I served as the Program Manager for the

 7    San Joaquin River Restoration Program. I began my Reclamation career in the Mid-Pacific

 8    Region in 2009. I have been the Mid-Pacific Region's lead negotiator and project manager for

9     San Luis drainage discussions since January 2016. I am familiar with the actions undertaken by

10    Reclamation to provide drainage service to the San Luis Unit ofthe Central Valley Project. I

11    make this declaration based upon my personal knowledge, and could and would so testify

12    competently if called to do so.

13            2.       In my prior declaration accompanying the United States' Status Report of

14    October 1, 2018(ECF 1034-1), I advised the Court of Reclamation's actions associated with

15    implementation of drainage service in the San Luis Unit, including the implementation of the

16    2011 Revised Control Schedule and the 2018 Revised Control Schedule submitted on

17    January 19, 2018(ECF 1027-1). I now provide this further declaration to update the Court on

18    Reclamation's activities in the San Luis Unit since October 1, 2018.

19    I.      IMPLEMENTATION OF THE CONTROL SCHEDULE AND THE
              WESTLANDS SETTLEMENT
20
              A.       The Westlands Settlement
21
              3.       On January 10, 2017, the United States and the Westlands Water District
22
     ("Westlands")executed an Addendum to the 2015 Westlands Settlement to extend by one year,
23
      from January 15, 2017 to January 15, 2018, the date by which the Westlands Settlement would
24
      become voidable if authorizing legislation were not enacted into law. ECF 1013-2. The United
25
      States and Westlands have not sought another extension to the Westlands Settlement to extend
26

27

28    Declaration of Alicia Forsythe
      in Support of Federal Defendants'
      Status Report of April 1, 2019
      1:88-cv-00634-LJO-SKO
                                                       2
       Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 19 of 27
     Case 1:88-cv-00634-LJO-SKO Document 1035-1 Filed 03/29/19 Page 3 of 11



 1    the date by which the Settlement becomes voidable past January 15, 2018. However, neither the
2     United States nor Westlands has taken action to void the Settlement.
3             4.       No bill has been introduced in the 116t" Congress to authorize the 2015 W

4     Settlement.
5             B.       Agreement with San Luis Unit Water District

6             5.       On April 25, 2017, Reclamation signed the "Agreement between the United

7     States and the San Luis Water District"("San Luis WD Drainage Agreement"). Under the term:
8     of the San Luis WD Drainage Agreement, San Luis Water District("San Luis WD")would
9     to support amendments to the San Luis Act of 1960, set forth in the San Luis WD Drainage
10 ~ Agreement, that if enacted would relieve the United States of its obligations under the statute to
11    provide drainage service to San Luis WD,and would further agree to assume legal responsibility
12    for the management of drainage within its boundaries, in exchange for certain consideration
13    requiring approval by Congress.

14            6.       As previously reported to the Court(see ECF 1034-1 ¶¶ 6), Reclamation awarded
15    a $3 million dollar financial assistance agreement to San Luis WD on September 5, 2017 in
16    furtherance of implementation of the San Luis WD Drainage Agreement. The agreement
17    includes funds for the following activities:(1) a Drainage Implementation Master Plan that

18    would serve as a road map for San Luis WD to achieve the overall goal of nearly eliminating
19    drainage water discharge from San Luis WD; (2) California Environmental Quality Act(CEQA)
20    compliance for adoption by the district and National Environmental Policy Act compliance for
21    Reclamation's review and finalization for proposed activities associated with the Drainage
22    Implementation Master Plan; and (3)final plans and specifications for the Kaljian Drainwater
23    Reuse Project's Charleston Drainage District Ditch Improvements, which would provide the San
24    Luis WD with the ability to capture and reuse drainwater from the Charleston Drainage District
25    area. The agreement includes the construction of a portion ofthe project that includes three
26    pump stations and pipelines and re-grading approximately 2 miles of the drainage ditch. The
27    efforts under the financial assistance agreement with San Luis WD are ongoing and expected to
28    Declaration of Alicia Forsythe
      in Support of Federal Defendants'
      Status Report of April 1, 2019
      1:88-cv-00634-LJO-SKO
                                                       3
       Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 20 of 27
     Case 1:88-cv-00634-LJO-SKO Document 1035-1 Filed 03/29/19 Page 4 of 11




 1    be completed by September 30, 2021. To date, San Luis WD has completed a Feasibility
2     Analysis and Design Criteria Report, commissioned a peer review of the 30% design for
3     construction activities, and released a Request for Qualification to develop a Drainage
4     Implementation Master Plan. In addition, Reclamation is currently working with San Luis WD
5 ~ on a new financial assistance agreement for up to $3.8 million dollars to fund other drainage

6     projects.

7             C.       Continued Implementation ofthe 2018 Revised Control Schedule

8             7.       On January 15, 2018, the one-year extension of the partial stay of the partial

9 judgment and injunctive orders requiring Reclamation to implement drainage service within
10    Westlands expired. In preparation for the expiration of the partial stay, Reclamation reviewed
11    and revised previous control schedules to update and plan for reinitiating drainage activities
12    within Westlands. On January 19, 2018, Reclamation submitted to the Court the 2018 Revised
13    Control Schedule describing major activities, schedule, and estimated annual funding
14    requirements for the implementation of Phase 1 of drainage service for the Westlands central
15    sub-unit. (ECF 1027-1).
16            8.       Since submission ofthe 2018 Revised Control Schedule, Reclamation has
17 ~ continued with the following project activities:
18                     a.      Re-scope Project Needs: Reclamation, in collaboration with Westlands

19 ~ and the districts situated in the San Luis Unit north of Westlands, San Luis Water District,
20    Panoche Water District, and Pacheco Water District (collectively the "Northerly Area Districts").
21    is collecting and analyzing data to verify and validate the original assumptions and conceptual
22    plans presented in the 2008 Feasibility Study. Additionally, significant actions have been funded

23    by Reclamation and implemented as part of the Westside Regional Drainage Plan during the past
24    10 years to reuse and reduce drainage discharges. These funding and implementation activities

25    have been detailed in previous Status Reports. Specific data that Reclamation continues to
26    analyze includes recent depth to groundwater information, current land use and ownership
27    information, and updated existing facility information. This analysis will allow Reclamation to
28    Declaration of Alicia Forsythe
      in Support of Federal Defendants'
      Status Report of April 1, 2019
      1:88-cv-00634-LJO-SKO
                                                        4
       Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 21 of 27
     Case 1:88-cv-00634-LJO-SKO Document 1035-1 Filed 03/29/19 Page 5 of 11



 1    accurately update original designs to improve project planning. At the conclusion of this
2     analysis, anticipated in mid-2019, Reclamation intends to continue with the design and
3     implementation of Phase 1 for Westlands Central.
4                      b.      Westlands Water District Repayment Contract: Under Reclamation law,

5     construction, operation, and maintenance of agreed upon drainage service features require

6     repayment by Westlands. Reclamation is currently updating a previous draft of the repayment

7     contract to be shared with Westlands for evaluation and input. The Mid-Pacific Region of
8     Reclamation is also preparing a request for a Basis of Negotiation consistent with Reclamation

9     Directives and Standards PEC 06-01, requesting that the Commissioner delegate the authority to
10    negotiate, sign and administer the repayment contract to the Regional Director in the Mid-Pacific
11    Region. The Mid-Pacific Region anticipates sending the request for a Basis of Negotiation to the
12    Reclamation Policy Office in April 2019. The Reclamation Policy Office completes its review

13    and then transmits the Basis of Negotiation to the Commissioner's Office.
14                     c.      Comprehensive Control Schedule: Reclamation continues development of

15    a comprehensive control schedule to address in detail the expected project activities associated
16    with the implementation of drainage obligations for both Westlands and the Northerly Area
17    Districts and anticipates providing the schedule to the Court and the parties in a supplemental
18    status report in 2019. Development has focused on identifying appropriate schedule activities
19    associated with environmental compliance, land acquisition, design, procurement and
20    construction, creating logical relationships between these activities, and identifying accurate
21    activity durations. Reclamation's ability to successfully implement the control schedule will be
22    based on the availability of appropriations from Congress.
23            9.       Panoche Drainage District("Panoche DD")operated the Demonstration

24    Treatment Plant("Demo-Plant") until the expiration of a cooperative agreement(December 31,

25    2018) with Reclamation, to meet salt and selenium removal performance requirements(98% salt
26    removal and selenium removal to below 10 parts per billion) using funding provided under the
27    Cooperative Agreement described in the supplemental Declaration from David Murillo in the
28    Declaration of Alicia Forsythe
      in Support of Federal Defendants'
      Status Report of April 1, 2019
      1:88-cv-00634-LJO-SKO
                                                       E
       Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 22 of 27
     Case 1:88-cv-00634-LJO-SKO Document 1035-1 Filed 03/29/19 Page 6 of 11



 1    Status Report of October 1, 2016. ECF 1012-2. The plant started a shutdown and process

2     preservation procedures in early December 2018, which were finalized by December 31, 2018

3 ~ corresponding to the expiration of the cooperative agreement. Reclamation closed the Demo-

4 ~ Plant to complete construction of waste handling process improvements along with other process

5 ~ and structural improvements at the plant. Recent and on-going actions at the Demo-Plant

6 I I include:

7                      a.      Nutrient quality control improvements to optimize performance and

8     stability of the selenium biotreatment process: Glycerin nutrient is used for the selenium

9     bioreactor. This nutrient material is a byproduct of biofuel production and can include animal-

10    and/or plant-based raw materials for formulation. Experience at the Demo-Plant shows that the

11    formulations lacked consistency from batch to batch. Although there were no long term (greater

12    than 3 day) system upsets, adding a minute quantity of chlorine prior to the bioreactor was

13    required to disinfect potential fungal and bacterial impurities being introduced to the bioreactor

14    from the nutrient source. A soy-based glycerin source was procured and fed the bioreactor

15    starting on October 7, 2018 until shutdown. The consistent quality of the soy based nutrient

16    source improved already stable bioreactor operation, with average effluent selenium

17    concentrations below 5 parts per billion.

18                     b.      Expansion of the ultrafiltration system to replace the media filter: Once

19 ~ selenium is reduced to concentrations below 5 parts per billion from drainwater through the

20    biotreatment process described above, the drainwater undergoes reverse osmosis pretreatment

21    filtration to remove particulates in the feed water. The original treatment design of the Demo-

22    Plant tested two different reverse osmosis pretreatment filtration processes —membrane

23    ultrafiltration and media filtration — to be operated and compared to determine the most

24    successful system. Based on test results, Reclamation determined that membrane ultrafiltration

25    is the best system for the conditions at the Demo-Plant. The expansion ultrafiltration process

26    equipment has been installed and became operational on October 28, 2018. Substantial

27    completion testing for the Demo-Plant was scheduled to commence immediately following final

28    Declaration of Alicia Forsythe
      in Support of Federal Defendants'
      Status Report of April 1, 2019
      1:88-cv-00634-LJO-SKO
       Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 23 of 27
     Case 1:88-cv-00634-LJO-SKO Document 1035-1 Filed 03/29/19 Page 7 of 11



 1    commissioning of the ultrafiltration system. However, due to plant modifications in the solids

2     handling process and limitations in pumping capacity, it was determined that substantial
 3    completion testing would occur after the scheduled 2019 construction retrofits were completed
4     that addressed these issues.
 5                     c.      Optimization of product water recovery from ultrafiltration pretreatment:

6 ~ As identified above, ultrafiltration is a membrane process that is used to pretreat the drainwater

7     prior to the reverse osmosis process through the removal of particles. The percent of input water

 8    recovered from the ultra~ltration pretreatment increased from 89% to 97%, and stably operated

9     at 97% recovery. Additional testing for ultrafiltration recovery up to 98%was performed but
10    operation was deemed unsustainable at this recovery, therefore 97% recovery was deemed the
11    maximum possible recovery for the unit.
12                     d.                                                                       st
                               Optimization of product water recovery from the reverse osmosis sd:

13    There were three reverse osmosis units at the Demo-Plant(a sea water reverse osmosis unit, a
14    brackish water reverse osmosis unit, and a pilot reverse osmosis unit; note that the pilot unit has
15    been decommissioned) operating in parallel being fed by the ultrafiltration effluent that is the
16    result of pretreatment described in subparagraph (b) and (c) above. The pilot reverse osmosis
17    unit was operated at up to 75%recovery of influent water, slightly below the maximum input
18    water recovery of78% as predicted by water quality computer modeling. When operating at
19    75%recovery, 75% of the influent water is processed into clean product water, in which greater
20    than 98% of the salt is removed (rejected) and concentrated into the 25%concentrate stream that
21    does not pass through the membrane. The two demonstration-scale reverse osmosis processes at
22    the Demo-Plant were tested up to 70%recovery of input water without scale formation, where
23    greater recoveries were not possible due to the process equipment limitations (e.g., high pressure
24    pumping capacity and reverse osmosis design). The Demo-Plant was designed with reverse
25    osmosis recovery of influent water to be 50%, and additional recovery of water (i.e., 70% or
26    greater) was not anticipated in the original design and will necessitate retrofits to the plant to

27    handle additional pumping and flow capacity through the process. With regard to the removal of
28    Declaration of Alicia Forsythe
      in Support of Federal Defendants'
      Status Report of April 1, 2019
      1:88-cv-00634-LJO-SKO
                                                        7
       Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 24 of 27
     Case 1:88-cv-00634-LJO-SKO Document 1035-1 Filed 03/29/19 Page 8 of 11



 1    selenium, selenium does not pass into the clean product water stream using the reverse osmosis

2     process, instead concentrating in the concentrate water stream that remains after reverse osmosis
 3 ~ treatment. This concentrate water stream was intended to be sent to evaporation ponds.
4     Reclamation intended to test nanofiltration membranes at the pilot scale, but due to supply
 5    issues, only bench scale testing was conducted. Nanofiltration is a looser membrane as

6     compared to a reverse osmosis membrane and allows for selective passage of salts. Greater than
 7    96% of the selenium was removed by the nanofiltration membrane at the bench scale tests and u~
 8    to 93% of input water was recovered as predicted by water quality modeling. Additional

9     nanofiltration testing is expected once the Demo-Plant undergoes construction retrofits.
10                     e.      Waste handling of selenium and non-selenium containineus      : The

11    processes identified in subparagraphs(b)to (d)above not only result in the recovery of product
12    water but also the production of waste streams. Some of these waste streams contain selenium
13    and are segregated from waste streams that do not. Process piping to segregate waste streams

14    containing selenium and those that do not contain selenium has been identified and temporarily
15    routed to locations most suited to receive each waste stream. Mass balance calculations have
16    verified accumulation of selenium on the bioreactor media where concentrations increase
17    sufficiently to render the bioreactor media a hazardous waste. Bioreactor operation would requi
18    an economic evaluation to determine optimal operational time required for media replacement
19    frequency and associated disposal costs.
20                    f.       Waste handlingprocess: A retrofit of the waste handling process has been

21    proposed due to solids accumulation in several waste handling tanks. This retrofit has been
22    designed and a solicitation for proposals is expected to be posted by summer 2019.
23                     g.      Path forward for the Demo-Plant: To make the waste handling process

24    improvements along with other process and structural improvements at the Demo-Plant,

25    Reclamation shut down the plant on January 1, 2019. Reclamation determined that it is more
26    cost-effective and efficient to make these improvements concurrently while the plant is offline.
27    The Demo-Plant will be offline for up to a year while these improvements are completed.
28    Declaration of Alicia Forsythe
      in Support of Federal Defendants'
      Status Report of April 1, 2019
      1:88-cv-00634-LJO-SKO
                                                       E
       Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 25 of 27
     Case 1:88-cv-00634-LJO-SKO Document 1035-1 Filed 03/29/19 Page 9 of 11



 1    II.     SUPPORT FOR ADDITIONAL DRAINAGE PROJECTS

2             10.      In addition to reinitiating work under the 2018 Revised Control Schedule,
 3    Reclamation has taken a series of drainage-related actions in continued support of the following

4 ~ projects:
 5                     a.      Grassland Bypass Project: Reclamation and the San Luis & Delta-

6     Mendota Water Authority ("Authority") continue to implement the 2009 Agreement for the

 7    Continued Use ofthe San Luis Drain ("Third Use Agreement")that allows the Authority to
 8    operate the Grassland Bypass Project("GBP")through December 31, 2019. The GBP is further
9     regulated under Waste Discharge Requirements("WDR")issued by the California Regional
10    Water Quality Control Board. The primary goal ofthe GBP is to protect the Grasslands
11    wetlands water supply channels from contamination from agricultural drainwater and storm.
12    runoff originating in the Grasslands Drainage Area. Reclamation continues to conduct the GBP

13    environmental monitoring program to measure selenium and salts in the San Luis Drain, Mud
14    Slough (north), Salt Slough, and the lower San Joaquin River to confirm that monthly load
15    values specified in the Third Use Agreement and WDR continue to be met. The Third Use
16    Agreement is set to expire on December 31, 2019 at which time agricultural drainage and storm
17    water will no longer be permitted to discharge into the San Luis Drain. The Grasslands Area
18    Farmers are finalizing a project description and CEQA document for a proposed Forth Use
19    Agreement to convey storm water in the San Luis Drain, which will require Reclamation's
20    review and approval, including environmental and cultural resources compliance.
21                     b.      Continued Implementation of Activities Identified in the Westside

22    Regional Drainasme         : The following activities have been implemented in support of the

23    Westside Regional Drainage Plan:
24                             i.         Panoche DD continues to implement activities associated with the

25    Westside Regional Drainage Plan, notably the re-use of agricultural drainwater from the
26    Grasslands Drainage Area to irrigate salt-tolerant crops such as pistachios and salt tolerant forage
27    grasses in the San Joaquin River Improvement Project("SJRIP"). In Water Year 2018, Panoche
28    Declaration of Alicia Forsythe
      in Support of Federal Defendants'
      Status Report of April 1, 2019
      1:88-cv-00634-LJO-SKO
        Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 26 of 27
     Case 1:88-cv-00634-LJO-SKO Document 1035-1 Filed 03/29/19 Page 10 of 11



 1     DD estimates 30,319 acre-feet of drainage water was used to irrigate salt tolerant crops in the
 2 ~ SJRIP. This water displaced 3,596 pounds of selenium and 202,427 tons of salt from Mud
 3     Slough and the San Joaquin River.
 4                               ii.       I previously reported on the consequences of a 2017 report by the

 5     California State Controller, titled "Panoche Water District, Review Report, Administrative and
 6     Internal Accounting Controls, March 1, 2013, through February 28, 2015," and on Reclamation'

 7     suspension of grant agreements with Panoche DD for the SJRIP. ECF 1034-1 ¶ 10(b)(ii). The
 8     suspension remains in effect pending conclusion of an investigation by the Interior Inspector

 9     General. The suspension may affect further development and expansion of the SJRIP
10     infrastructure, but has not affected current operations ofthe SJRIP as Reclamation's grant
11     agreements do not fund operations of the SJRIP.
12                              iii.       In an effort to restore funding for the further development and
13     expansion of the SJRIP infrastructure, Reclamation is conferring with representatives of the
14     Grasslands Drainage Area entities regarding options for the future management of drainage
15     service for the Northerly Area Districts. It is Reclamation's understanding that entities in the
16     Grasslands Drainage Area are working to form a new Joint Powers Authority under the
17     California Government Code that would be representative of all or a substantial portion of the
18     drainage entities in the Grasslands Drainage Area. This new Joint Powers Authority would
19     oversee current and future drainage activities in the area, including at the SJRIP. Once formed,
20     the Joint Powers Authority would need to apply for a financial assistance agreement for funding
21     from Reclamation for current and future drainage construction actions. Reclamation remains
22     optimistic that such an authority will be created and the authority will apply for funding such that
23     Reclamation can restart its funding of drainage construction activities in the Grasslands Drainage
24     Area, including at the SJRIP.
25                              iv.        In July 2018, the Office ofthe Inspector General completed its
26     audit of Reclamation's Cooperative Agreement with Panoche DD for the operations of the
27     Demo-Plant. The audit report identified $20,777 in unsupported costs and $193,814 in
28     Declaration of Alicia Forsythe
       in Support of Federal Defendants'
       Status Report of April 1, 2019
       1:88-cv-00634-LJO-SKO
                                                            10
   Case 1:11-cv-00564-MBH Document 127 Filed 06/26/19 Page 27 of 27
Case 1:88-cv-00634-LJO-SKO Document 1035-1 Filed 03/29/19 Page 11 of 11




 1   unallowable costs, for a total of$213,891 in questioned costs. Reclamation has been working
2    with the Office ofthe Inspector General and Panoche DD to resolve the audit findings and
3    expects to resolve these audit findings no later than September 2019.
4            I declare under penalty of perjury that the foregoing is true and correct.
 5   Signed this 29th day of March 2019, in Placer County, California.
6
 7
8                                           Alicia Forsythe

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   Declaration of Alicia Forsythe
     in Support of Federal Defendants'
     Status Report of April 1, 2019
     1:88-cv-00634-LJO-SKO
                                                      11
